Title: To James Madison from Hubbard Taylor, 31 January 1807
From: Taylor, Hubbard
To: Madison, James



Dear Sir
Kentucky Clarke 31st. Jany 1807.

Permit me to introduce you to the acquaintance of Mr. Jessee Bleadsoe & Mr. Henry Gist; two Gentlemen of my particular and long standing friendship  they are respectable Carrecters, of strict integrity and punctuallity in engagements; and are possessed of hanzome property.  the object of their visit to the City of Washington they will make known to you, and I hope it will prove mutually advantagious to the government & themselves
Mr. Bleadsoe’s correctness in business good discredt Judgement and legal information cannot but ensure success to any undertaking he shall engage in.  Any Information he may give to enquiries, you may think proper to make either of a local or political nature may be relyed on.  He is a worthy citizen & a good republican Patriot
My family are well & join in respects to you and Mrs. Madison and believe me to be with esteem Dr. Sir Yr Afft. Friend

H. Taylor

